Title: From George Washington to Lieutenant Colonel Udny Hay, 23 September 1778
From: Washington, George
To: Hay, Udny


          
            Sir
            Head Quarters Fredericksburg 23d Sepr 1778
          
          Inclosed you have a Warrant for the impress of Teams agreeable to an Act of this State. Be pleased to be as moderate in the use of it as possible, and follow the directions of Govr Clinton in his letter to you of the 23d June, as far as you can consistent with the expedition and good of the Service. I am &c.
        